internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-120768-01 cc psi b9 chief appeals_office taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend spouse decedent marital trust date date son revocable_trust date court date dollar_figurex dollar_figurey date tam-120768-01 court court date date issue whether spouse’s will grants decedent an inter_vivos general_power_of_appointment over the marital trust such that the marital trust is includible in decedent’s gross_estate under sec_2041 conclusion spouse’s will gave decedent a general_power_of_appointment over the marital trust therefore the marital trust is includible in decedent’s gross_estate under sec_2041 facts item ii of spouse’s will creates a marital trust and provides in part if my wife decedent shall survive me i give devise and bequeath to my trustees hereinafter named in trust and confidence nevertheless for the uses and purposes hereinafter set forth an amount equal to one-half ½ of the value of my adjusted_gross_estate as finally determined for federal estate_tax purposes less an amount equal to the value of all property which passes or has passed to my said wife either under other provisions of this will or outside of this will and which qualifies for the marital_deduction allowable for federal estate_tax purposes provided however no assets shall be made a part of this trust estate which do not qualify for said marital_deduction this trust estate shall be administered by my trustees as a separate trust item xiv of spouse’s will provides as follows anything in this will to the contrary notwithstanding and whether or not any reference is made in any other provision of this will to the limitations imposed by this section xiv my trustee shall not have or exercise any authority power or discretion over the marital trust or the income thereof or the property constituting the same nor shall any payment or distribution by my trustee be limited or restricted by any provision of this will which tam-120768-01 would in any way a adversely affect the qualification of the marital trust b prevent my estate from receiving the benefit of the maximum marital_deduction or c affect the right of my said wife to all income therefrom or her right to dispose_of the principal and income thereof in the amount and to the extent necessary to qualify the marital trust for the marital_deduction for federal estate_tax purposes under the provisions of the law applicable to my estate spouse died on date survived by decedent and their three children the personal representative of spouse’s estate claimed a marital_deduction under sec_2056 of the internal_revenue_code of on spouse’s federal estate_tax_return on audit the service did not disallow the deduction decedent died on date decedent’s will bequeathed the residue of her estate including all assets which are subject_to my power_of_appointment pursuant to the marital trust created under item two of the last will and testament of my late husband to son as trustee of decedent’s revocable_trust the effect of decedent’s will and revocable_trust was to disinherit decedent’s two daughters leaving the majority of her estate to son and three charities after decedent’s death decedent’s three children disputed ownership of the marital trust assets decedent’s two daughters contended that decedent did not possess a power_of_appointment over the marital trust therefore the marital trust assets should revert to spouse’s estate to be distributed one-third to each of the three children pursuant to the residuary clause in spouse’s will decedent’s son as personal representative of decedent’s estate and trustee of decedent’s revocable_trust contended that decedent possessed and exercised a general_power_of_appointment over the marital trust assets and therefore the marital trust assets should be distributed to the various charitable organizations and other beneficiaries named in decedent’s revocable_trust on date the trustee of the marital trust filed a complaint for declaratory_judgment in court asking the court to determine whether spouse’s will gave decedent the power to appoint the marital trust assets inter_vivos and or in her will on date son in his capacity as personal representative and trustee filed a request for an extension of time to file decedent’s estate_tax_return and remitted an estimated_tax payment of dollar_figurex which included dollar_figurey in tax due to the inclusion of the marital trust assets in decedent’s gross_estate on date court issued a ruling and found that as a matter of law when spouse’s will is read in its entirety item xiv grants decedent power over the marital trust however this power is limited to inter_vivos because ambiguous granting language must be construed only as broadly as is necessary to fulfill the testator’s intent see hutchinson v farmer md furthermore the fact that the irs tam-120768-01 approved the marital_deduction did not establish that decedent’s powers were greater than inter_vivos because the trust would have qualified for the deduction if decedent had either inter_vivos or testamentary power the court concluded that the marital trust assets revert to spouse’s estate to be distributed according to the residuary clause in his will on appeal court affirmed the lower court ruling concluding i that spouse’s will does not clearly demonstrate that spouse intended to grant decedent a testamentary_power_of_appointment over the assets of the marital trust and ii under prevailing case law the language in spouse’s will is insufficient to grant decedent such a power court declined to review the case in date while the state court litigation was still pending son filed decedent’s federal estate_tax_return and included the assets of the marital trust in decedent’s gross_estate in date decedent’s estate filed a claim_for_refund of dollar_figurey in estate_taxes paid claiming that based on the state court rulings the marital trust was erroneously included in decedent’s gross_estate law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest - a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of an interest in property passing from the decedent if his surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or tam-120768-01 such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of sec_2056 be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of sec_2056 be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_20_2056_b_-5 of the estate_tax regulations provides that the interest in property which passes_from_the_decedent_to_his_surviving_spouse is a deductible_interest under sec_2056 to the extent it satisfies the following conditions the surviving_spouse must be entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest or to a specific_portion of all the income from the entire_interest the income payable to the surviving_spouse must be payable annually or at more frequent intervals the surviving_spouse must have the power to appoint the entire_interest or the specific_portion to either herself or her estate the power in the surviving_spouse must be exercisable by her alone and whether exercisable by will or during life must be exercisable in all events the entire_interest or the specific_portion must not be subject_to a power in any other person to appoint any part to any person other than the surviving_spouse sec_20_2056_b_-5 provides in part that in determining whether or not the conditions set forth in sec_20_2056_b_-5 through are satisfied by the instrument of transfer regard is to be had to the applicable provisions of the law of the jurisdiction under which the interest passes and if the transfer is in trust the applicable provisions of the law governing the administration of the trust sec_2041 provides generally that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate tam-120768-01 sec_20_2041-1 provides in part that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations in this case decedent’s estate contends that a refund of the estate_taxes paid with respect to the marital trust should be granted based on the state court rulings which determined that decedent did not have a testamentary_power_of_appointment and that the assets of the marital trust reverted to spouse’s estate on decedent’s death where as in the present case the federal estate_tax liability turns upon the character of a property interest held we are required to look to state law to determine the nature of the interest 309_us_78 in the present matter since spouse was a resident of maryland we look to maryland law in the absence of a determination by the state’s highest court we must apply what we find the state law to be after giving proper regard to decisions of lower state courts estate of bosch v united_states 387_us_456 it has long been the rule in maryland that unlike most jurisdictions a power to appoint or dispose_of property by will is not a general_power_of_appointment unless the instrument expressly authorizes the holder of the power to appoint to himself to his own estate or to his creditors see bryan v united_states md holding no general_power_of_appointment existed where will provided that t he trustee shall pay over the net_income collected by it from the first fund in quarterly installments or oftener in its discretion to my wife w during her life and at her death it shall dispose_of the corpus thereof including any accrued income as she may direct by her will pursuant to a general power of testamentary_disposition with respect to the first fund which is hereby granted to her frank v frank md holding no general_power_of_appointment existed where will provided i hereby confer upon my said wife full and complete testamentary power of disposition over fifty per cent of the rest residue and remainder of my estate which had been left in trust for w for life free and clear of all trusts see also revrul_76_502 1976_2_cb_273 holding no general_power_of_appointment exists under maryland law where trust provides u pon the death of my spouse b the corpus of the trust estate shall be paid over in such portions as my spouse b may by last will and testament designate and appoint in the event my spouse b fails to exercise effectively such power_of_appointment then the corpus shall be paid over to my children c and d share and share alike in the present case the state courts only determined whether spouse’s will gave decedent an inter_vivos or testamentary_power_of_appointment over the marital trust the courts held that decedent had an inter_vivos power_of_appointment but did not determine the extent of decedent’s inter_vivos power accordingly the state case law tam-120768-01 construing testamentary general powers of appointment is not dispositive of whether spouse’s will granted decedent an inter_vivos general_power_of_appointment there is no judicial precedent in state directly on point item xiv of spouse’s will provides that the trustee shall not have or exercise any authority power or discretion over the marital trust or the income thereof nor shall any payment or distribution by my trustee be limited or restricted by any provision of this will which would in any way a adversely affect the qualification of the marital trust b prevent my estate from receiving the benefit of the maximum marital_deduction or c affect the right of my said wife to all income therefrom or her right to dispose_of the principal and income thereof in the amount and to the extent necessary to qualify the marital trust for the marital_deduction for federal estate_tax purposes in order for the marital trust to qualify for the marital_deduction for federal estate_tax purposes the governing provisions of the marital trust would have had to satisfy the requirements of sec_2056 in order to satisfy the requirements of sec_2056 spouse would have had to give decedent among other things the power to appoint the marital trust assets to herself and or to her estate whether exercisable by will or during life the power would have had to be exercisable by decedent alone and in all events in addition there could not have been any other person aside from decedent who had the power to appoint any part of the marital trust to any person other than decedent it can be inferred from the language in item xiv that by precluding the trustee from taking any_action that would adversely affect decedent’s right to all the income or her right to dispose_of the principal and income in the amount and to the extent necessary to qualify the marital trust for the marital_deduction that spouse intended decedent to have the right to dispose_of the trust principal and income in favor of herself therefore under the facts presented we conclude that spouse’s will provided decedent with an inter_vivos general_power_of_appointment under sec_2041 even though decedent’s general power could be exercised only during her life and not by will decedent is treated as having the power at her death see 203_fsupp_195 w d ky 428_f2d_538 5th cir accordingly the marital trust is includible in decedent’s gross_estate under sec_2041 in addition we believe that the doctrine_of duty_of_consistency is applicable to the facts of this case the equitable doctrine_of duty_of_consistency is based on the theory that a taxpayer owes the commissioner the duty to be consistent with his tax treatment of the same or related items and will not be permitted to benefit in a later year from an error or omission made in a prior year which cannot be corrected because the statute_of_limitations has expired tam-120768-01 erickson v commissioner tcmemo_1991_97 citing 75_tc_497 the doctrine requires the presence of three elements a representation by the taxpayer reliance on the representation by the service and an attempt by the taxpayer after the statute has run to change the representation this doctrine is generally applied in cases where the same taxpayer takes inconsistent positions with respect to separate taxable years in addition courts have applied the doctrine where two taxpayers are in a privity-type relationship see eg 537_f2d_457 ct_cl cf 105_tc_324 in 109_tc_290 the court said a husband and wife can have interests so closely aligned that one may be estopped under the duty_of_consistency by a prior representation of the other cluck v commissioner t c pincite the same can be true of the estates of a husband and a wife whether there is sufficient identity of interests between the parties to apply the duty_of_consistency depends on the facts and circumstances of each case id pincite the commissioner’s position is that there is privity between the estate of a deceased spouse and the estate of the surviving_spouse the decedent’s estate and the spouse’s estate are closely related because one derives a benefit from the marital_deduction of the other cf 103_tc_10 parr j dissenting rev’d on other grounds 86_f3d_1045 11th cir moreover we believe the facts here demonstrate privity between decedent’s estate and spouse’s estate decedent was named co-executor and trustee of the marital trust by spouse’s will moreover decedent received the income from the marital trust the value of which had not been decreased by estate_taxes because of the marital_deduction allowed to spouse’s estate in 100_f3d_778 10th cir the court found privity between the taxpayer and the decedent where the taxpayer was the executor of the decedent’s estate accordingly we conclude that decedent’s estate and spouse’s estate are in privity since there is a strong case for privity of the two estates the duty_of_consistency should apply here all three criteria of the duty_of_consistency are met a representation was made by spouse’s estate that taxation of the funds in the marital trust would be deferred from his estate and would be included in decedent’s estate that representation was reinforced by the return filed by decedent’s estate which included the marital trust in her estate the service relied on that representation during the audit of spouse’s estate that reliance was to the service’s detriment however since the period of limitations under which the service might have been able to retrieve the proper tax owed by spouse’s estate has expired finally at present decedent’s estate is attempting to retrieve the tax it paid on the amounts asserting that the amounts tam-120768-01 should have been taxed as assets of spouse’s estate accordingly we believe all three elements of the duty_of_consistency are satisfied caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
